O’SULLIVAN, J.
The law stated by the Court to the Jury with reference to the conclusiveness of the testimony of one Rickies was substantially that under a certain set of circum' stances the plaintiff was bound by the testimony of this wit' ness. Manifestly this was erroneous. No party is bound by the testimony of any witness whom he calls unless the facts to which he testifies are not controverted or in dispute. McCue vs. McCue, 100 Conn. 448, 553; State vs. Guilfoyle, 109 Conn. 124, 133.
Ordinarily I would be very reluctant to set aside a verdict because of some error contained in the charge in the hope that the error might be considered harmless if an appeal were taken to the Supreme Court of Errors. However, in this case the testimony of Rickies was so material to the question of liability on the part of the City that the error committed by the Court may not reasonably be considered as harmless.
Accordingly, the verdictis set aside and a new trial is ordered.